Citation Nr: 1621831	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  13-26 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel







INTRODUCTION

The Veteran had active duty service from January 1968 to January 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO) rating decision in July 2012 that inter alia, (1) granted service connection for bilateral hearing loss with a noncompensable rating, effective June 22, 2009; and (2) granted service connection for tinnitus as secondary to bilateral hearing loss with a 10 percent evaluation, effective June 22, 2009.  The Veteran only appealed the rating for his bilateral hearing loss.  In his September 2013 VA Form 9, the Veteran requested a videoconference hearing before the Board.  In an April 2016 statement he withdrew the hearing request.


FINDINGS OF FACT

In a written statement received in April 2016, the Veteran withdrew his appeal seeking an initial compensable rating for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal are met with respect to the claim seeking an initial compensable rating for bilateral hearing loss; the Board has no further jurisdiction to consider an appeal in this matter.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Given the Veteran's expression of intent to withdraw his appeal seeking an initial compensable rating for bilateral hearing loss, there is no need to discuss the impact of the VCAA because any VCAA-mandated notice or duty to assist omission is harmless. 

Legal Criteria, Factual Background, and Analysis

Under 38 U.S.C.A. § 7104, the Board has jurisdiction in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn by the appellant or by his or her authorized representative, and must be in writing or on the record at a hearing.  38 C.F.R. § 20.204(c). 

By a statement received in April 2016, the Veteran withdrew his appeal seeking an initial compensable rating for bilateral hearing loss.  Hence, there remain no allegations of error in fact or law for appellate consideration and, accordingly, the appeal must be dismissed.


ORDER

The appeal seeking an initial compensable rating for bilateral hearing loss is dismissed.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


